ACCEPTED
                                                                                           03-15-00293-CV
                                                                                                   8409227
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     12/30/2015 1:24:52 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK

                       No. 03-15-00293-CV
______________________________________________________________________________
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                             In the Court of Appeals                    AUSTIN, TEXAS
                                                                   12/30/2015 1:24:52 PM
                     For the Third Judicial District of Texas
                                                                       JEFFREY D. KYLE
                                  Austin, Texas                             Clerk
______________________________________________________________________________




                                BOB E. WOODY,
                                Plaintiff-Appellant,

                                          v.

                 J. BLACK’S, LP and J. BLACK’S, GP, LLC,
                          Defendants-Appellees.


           ________________________________________________________

                    On Appeal from Cause No. D-1-GN-09-001436
              In the 345th Judicial District Court of Travis County, Texas
                      The Honorable Steven Yelenosky Presiding
           ________________________________________________________

                   Appellant’s Unopposed First Motion for
                    Extension of Time to File Reply Brief

TO THE HONORABLE COURT OF APPEALS:

      Appellant’s reply brief currently is due January 7, 2016. Pursuant to Texas

Rule of Appellate Procedure 38.6(d), appellant respectfully requests a 15-day

extension of time until January 22, 2016 to file his reply brief. This extension is

requested for the following reasons.


                                           1
       In addition to the year-end holidays, the undersigned has had primary

responsibility for the following additional commitments during December 2015:

        preparing the response brief on the merits (filed December 16, 2015) on
          behalf of the plaintiff-respondent Latosha A. Lewis in an insurance matter:
          National Lloyds Insurance Co. v. Latosha A. Lewis, No. 15-0261 (Supreme
          Court of Texas);

        Preparing the response (filed December 18, 2015) to a second motion to
         dismiss on behalf of the plaintiff in a federal antitrust matter: Viva Cinemas
         Theaters and Entertainment LLC d/b/a Viva Cinema v. America Multi-
         Cinema, Inc., No. 4:15-cv-01015 (S.D. Tex.);

        preparing the response brief (currently due January 4, 2016) on behalf of
         plaintiff-appellee Janice Ishee in the appeal of a state court breach of
         fiduciary duty case: Ishee v. Ishee, No. 9-15-00197-CV (9th District Court
         of Appeals, Beaumont, Texas);

Although the undersigned has not given these commitments priority over the current

appeal, the undersigned could not complete appellant’s reply brief in this matter by

January 7, 2016 given the deadlines in these other matters.

       The undersigned has confirmed that appellees are unopposed to this motion.

       No prior extensions have been previously requested or granted for appellant’s

reply brief.

                                       Prayer

       Appellant respectfully request that the Court grant him a 15-day extension of

time to file his reply brief.




                                           2
Respectfully submitted,

/s/ Jeremy Gaston
Jeremy Gaston
Texas SBN 24012685
jgaston@hmgnc.com
HAWASH MEADE GASTON
NEESE & CICACK LLP
2118 Smith Street
Houston, Texas 77002
Telephone: (713) 658-9001
Facsimile: (713) 658-9011

Rick Gray
Texas SBN 08328300
rick.gray@graybecker.com
Gray & Becker, PC
900 West Avenue
Austin, TX 78701-2210
Telephone: 512-482-0061
Facsimile: 512-482-0924

Tom C. McCall
Texas SBN 13350300
tmccall@themccallfirm.com
David B. McCall
Texas SBN 13344500
dmccall@themccallfirm.com
The McCall Firm
3660 Stoneridge Road, Suite F-102
Austin, Texas 78746-7759
Telephone: (512) 477-4242
Facsimile: (512) 477-2271

Hector H. Cardenas, Jr.
Texas SBN 00790422
hcardenas@cardenas-law.com
THE CARDENAS LAW FIRM
3660 Stoneridge Road, Suite F-102
Austin, Texas 78746-7759
  3
Telephone: (512) 477-4242
Facsimile: (512) 477-2271
Counsel for Appellant




  4
                           Certificate of Conference

      The undersigned conferred with appellees’ counsel regarding this motion, and
appellees are unopposed to the relief requested herein.

                                         /s/ Jeremy Gaston
                                            Jeremy Gaston




                                        5
                           CERTIFICATE OF SERVICE

     I certify that on December 30, 2015 a true and correct copy of the foregoing
document was served on the following counsel of record by electronic filing:

      Eric J. Taube
      Andrew Vickers
      Hohmann, Taube & Summers, LLP
      100 Congress Avenue, 18th Floor
      Austin, TX 78701-4042
      Counsel for J. Black’s, LP and J. Black’s, GP, LLC
      Counsel for Appellees


                                           /s/ Jeremy Gaston
                                             Jeremy Gaston




                                       6